Order *820reversed on the law and the facts, without costs, and motion granted, without costs, to the extent of requiring the attorneys for defendants Baltic American Line, Inc., and Wilh Wilhelmsen to enter a judgment in conformity with the order of March 26, 1931, unless within ten days from the entry of the order herein the respondents stipulate to vacate the order of dismissal and retry the ease with all the defendants before the court. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.